Citation Nr: 0329557	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for arthritis of the 
legs and knees.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
law




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran served on active duty from January 1966 to 
October 1967. 

In April 2001, the RO received the veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disorders, arthritis of the knees and legs, hearing 
loss and tinnitus.  In a February 2002 rating decision, the 
RO denied the claims.  The veteran disagreed with the 
February 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.  

The Board notes that low back strain was listed on a June 
1971 rating decision as not service connected.  The Board has 
therefore given thought as to whether the issue of 
entitlement to service connection for a low back disorder was 
the subject of a prior final denial, thus requiring an 
initial determination as to whether new and material evidence 
be submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

A review of the record indicates that while low back strain 
was listed on the June 1971 rating decision as not being 
service connected, the veteran did in fact not claim 
entitlement to service connection for a low back disorder in 
the predicate application for compensation (VA Form 210526) 
filed in January 1971.  Moreover,  the RO did not discuss 
such entitlement in the rating decision but merely noted in 
passing that mild low back strain had been identified during 
an April 1971 VA compensation and pension physical 
examination.  It therefore appears to the Board that the 
mention of a low back disability in the June 1971 RO rating 
decision did not constitute an adverse decision as to the 
matter of the veteran's entitlement to service connection for 
such disability.  Accordingly, the Board will treat the April 
2001 claim as the veteran's initial claim with respect to the 
low back disorder.  


REMAND

In March 2003, the veteran's attorney submitted additional 
evidence in the form of statements from the veteran, his wife 
and a friend.  The veteran's attorney also requested that 
Social Security Administration (SSA) disability records 
pertaining to the veteran be obtained, as well as records 
from the VA Medical Center in Mountain Home, Tennessee.

The Board cannot consider the additional evidence without 
first remanding the case to the AOJ for initial consideration 
or obtaining the appellant's waiver.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).
Moreover, because the veteran's attorney has indicated the 
possible existence of medical records that might be pertinent 
to his appeal, an effort must be made to obtain these records 
prior.  

Finally, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  While the RO has already made 
unsuccessful attempts to obtain records from the Mountain 
Home VAMC, the Board notes that the veteran himself was able 
to obtain copies of certain VA medical records, which he 
submitted in April 2002.  It is unclear whether the veteran 
submitted all pertinent records; however, in light of his 
attorney's request, the Board finds that another attempt 
should be made to ensure that all available records are 
obtained.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder all 
pertinent records from the VAMC in 
Mountain Home, Tennessee.  VBA should 
also request pertinent disability records 
from SSA.  If any requested records are 
not available, or if the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
attorney should be so notified and 
provided the opportunity to submit such 
records themselves.

2.  VBA should then review all of the 
evidence of record and readjudicate the 
veteran's claims of entitlement to 
service connection for hearing loss, 
tinnitus, cervical and lumbar spine 
disorders and arthritis of the knees and 
legs.  If the claims remain denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




